Citation Nr: 0920083	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
beleaguered service from December 8, 1941, to May 6, 1942; 
missing status from May 7, 1942, to May 9, 1942; prisoner of 
war (POW) status from May 10, 1942, to January 11, 1943; and 
no casualty status from January 12, 1943, to October 23, 
1944.  The Veteran is presumed to have died in October 1944.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Manila Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.

First, the United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act 
notice requirements of 38 U.S.C.A. § 5103(a), in a claim to 
reopen a previously finally denied claim, require that VA, by 
way of a specific notice letter, notify the claimant of the 
meaning of new and material evidence and of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  Kent v. Nicholson,  20 Vet. App. 1 
(2006).  While the appellant received notice in a March 2007 
letter that her claim had previously been denied and of the 
definition of new and material evidence, the letter 
incorrectly informed her that the date of the previous denial 
was in December 2006.  This is misleading as Kent states that 
the claimant is to be notified of the evidence that is 
specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior final denial on the merits.  Hence, the appellant 
has not received notice that substantially complies with 
Kent.  

The appellant has also not been provided with notice of the 
decisions of Hupp v. Nicholson, 21 Vet. App. 342 (2007), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Hupp, the Court held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service- connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Dingess/Hartman held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection  
claim, including the effective date of an award.  
Dingess/Hartman, 19 Vet. App. at 490-91.  Notice complying 
with Kent, Hupp and Dingess/Hartman should be provided on 
remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the appellant a 
letter providing her the notice required 
under Kent v. Nicholson, 20 Vet. App. 1 
(2006), Hupp v. Nicholson, 21 Vet. App. 
342 (2007), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91  
(2006).  The appellant and her 
representative should have an opportunity  
to respond.

2.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

3.  The RO should then readjudicate the 
claim in light of any additional evidence 
obtained.  If the benefit sought on appeal 
is not granted, the RO should issue an 
appropriate Supplemental Statement of the 
Case and afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

